                                                                                HANS                                                                                                                                                                                       Permit Roadmap                                                                                                                                                                                   Date rev: 23 April 2019
                                                                                Confrdeotial
Case 3:19-cv-00054-GMG Document 34-6 Filed 04/30/19 Page 1 of 1 PageID #: 331




                                                                                 Peeding   Permire:                                                                                lesreloedeaeHae                                  I   101116
                                                                                eHHRAAHe                                                                                                                              Pahlio:
                                                                                                                                                     Reop                    Leesolt               Aalhorit9          AppWeet--’-’                   -
                                                                                                                                                                                                                                                         ‘JapiMal          “Hove    tea   IRs   900   leo am    Feb    Mar    Ore   MO   toe I lol I Oog   Sep   ORs   Nm   leo   tart   Feb   bArr   Ajae   Mat       tars       tool   Aug   Sep   Dk     15ev       Im    Dl   Dl   Dl
                                                                                           Site selerrier and land arqusition                                     peirelrre  i                                                                                                                                                                                                                                                                 tegesetn
                                                                                                                                                       AW
                                                                                           Preliminary air modelling
                                                                                           Air permit IPSDf
                                                                                                                                                     Meme
                                                                                                                                                     Metre
                                                                                                                                                                    FIlM
                                                                                                                                                                    RAM     1WVOEP
                                                                                                                                                                                               I                                                                                                                                                                                                                                               Applltetme
                                                                                                                                                                                                                                                                                                                                                                                                                                               Aolherfty fiske
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                        I
                                                                                                                                                                     —                                                —         -                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                               PukIls peeked
                                                                                           nAP Remediatiro program, roil and grondmater                             ERM                     j Seller!LAM
                                                                                               -                                                     Metre                   kwOn PEP  —
                                                                                                                                                                                                           -
                                                                                           Orrhologrcal survey                                       locust      Thrasher      WV OHPD         Threrhee                                                                                                                                                                                                                                        Mlleeeeee
                                                                                           Arohirertoral rumey                                       Merle       Thrasher      WPSAPSt         Thrasher                                                                                                                                                                                                                                        Depeerdeeglee           —,
                                                                                           Arohirertoral sumep emerded
                                                                                                               -                                     Mccc          OHM         Wv tdPD      I     Yet                                                                                                                                                                                                                                          Lmeeeaee
                                                                                  Draft    Stark height approval Aviation
                                                                                                                   -                                 Mccc           N/ti -     FM                 Tee
                                                                                           Aviation permn tar 0300+ craneS                           Merle        10apr01      PM                 Pet
                                                                                           Sire Mao approver                                         tanurr      Thraoher      Coy              0W-NA                                                          I
                                                                                           Sire C000tmotroo Permit
                                                                                           Aeronieg, Land deoelopmeet
                                                                                                                                                     jaouoe      !hrau1!r
                                                                                                                                                      Perer Gordon/Thrasher CoR
                                                                                                                                                                               Cog     -       Thrasher
                                                                                                                                                                                                                                1
                                                                                           Sabdiolrloe reor sire                                      Peter ,tsordon/seller Cop            -      Tee
                                                                                           trermwaoer peemir tar rsestmrrroe INPOSS) :SW3P           tamasa i    Thrasher      WY IFP             Tee             -
                                                                                           Corrrmmleo nrrrame peereir, temporary                     tamale      Thrasher    IWV PCI-I
                                                                                                               ‘in ‘icr i-+P’• iyt3r/lirS      3/   ALL csnef        -
                                                                                                                                                                                .vLAreuAj
                                                                                           Sewer water Idorarion
                                                                                           Emenier lighting permit
                                                                                           Peereuarranoe for barbed mire err.

                                                                                                                                                     teoorr
                                                                                                                                                     temasa
                                                                                                                                                     baevsr j
                                                                                                                                                                 -


                                                                                                                                                                  Tresher
                                                                                                                                                                   ASH
                                                                                                                                                                     ALL

                                                                                                                                                                             ‘WASEpylealtir
                                                                                                                                                                             wIt
                                                                                                                                                                                               i,
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                       EZ
                                                                                                                                                     taoosr                                     WV P11NP              AW-NA
                                                                                                                                                            I
                                                                                           Deep toordabor permit                                     Jaooor                  Elayte             Loft                  Clayre
                                                                                           Shallow roundarioo permrO                                 tarrarra        —
                                                                                                                                                                             Ceyma              Loft                  Clayco    -
                                                                                           Undergroaod permit                                        taoooa                  Cf .s
                                                                                                                                                                                te
                                                                                                                                                                                4               Calf                  Clayre
                                                                                           Srroororol building permit                                            I               nov            Left             -+        an
                                                                                           Boildirg permit
                                                                                           Fire approval will he inviuded in hoildiog permit
                                                                                                                                                    rao;h
                                                                                                                                                                 I
                                                                                                                                                                             dm00
                                                                                                                                                                             Ciayro
                                                                                                                                                                                                LiaR              L   Cleyro
                                                                                                        -                                                                                       WkplreMarrlrai
                                                                                           Ceroillvere of Docuparoy
                                                                                            ndatrniai arrest raed permir
                                                                                                                                                     tanoer     1I           Clayvo
                                                                                                                                                                             Trarher
                                                                                                                                                                                                CoB
                                                                                                                                                                                                WV 000                 -
                                                                                            ndottriai warrpmater permit                              Merle                    LAM               CPtiBt.WVItAP         ,Ts
                                                                                                                                                                                                                           fli
                                                                                                                                                                                                                                                                                                 L
                                                                                           Multiseoror fStormwarer pormir epererleof                 Merle:                   LAM              iWTDE                                                                                                      input na!    eder
                                                                                           Atone emond Storage Faokn 10511 v3PAP 0 5PPC              Merle                    LAM              iWTlLft,’oi,,          ‘Peg,,:                                                                             loper riuj   oder
                                                                                                                                                                                                                                                                    2017
                                                                                                                                                    ike preparerine morh                                                   —                                                                     Site peepararior —
                                                                                                                                                    :eorlrorlian meW
                                                                                                                                                    oarahstlae mark
                                                                                                                                                    Jperariee slam
                                                                                                                                                                                                                                        —
                                                                                                                                                                                                                                                 —
                                                                                                                                                                                                                                                                                                                                                                                                                   I          I                      i’1L_J1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ±
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       —
                                                                                     1     Re-apybrarion seeded by 9 May 2019 for new General permir 000erage Appealed and eopnot tn he enteeded, No eeed for reappiiretmn
                                                                                     2     noilding permit applrcatioes will he per earh borldiog
                                                                                                                                                                                                                                                                                                                                                                                                                                                     t PLAINTIFFS’$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EXHIBIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                     t   It
                                                                                                                                                                                                                                                                                                                                                                                                                                                     k e
                                                                                                                                                                                                                                                                                                                                                                                                                                                       3
                                                                                                                                                                                                                                                                                                                                                                                                                                                       q
                                                                                                                                                                                                                                                                                                                                                                                                                                                       0 /je
                                                                                                                                                                                                                                                                                                                                                                                                                                                          7
